qwhuqdo cid 5hyhqxh cid 6huylfh department of the treasury index washington dc number release date person to contact telephone number refer reply to cc dom it a - plr-114197-98 date date legend taxpayer lessor company lessee company date date date cla sec_1 stock cla sec_2 stock a b dear sir or madam this responds to a letter of date submitted on your behalf by your authorized representatives requesting rulings that taxpayer’s receipt from lessee company of a warrant to purchase lessee company cla sec_2 stock was a closed transaction rather than an open_transaction and that taxpayer did not receive rental income at the time of its exercise of the warrant when the fair_market_value of the lessee company cla sec_2 stock acquired exceeded the price paid for the stock although the second ruling requested concerns the receipt of rental income we have expanded the scope of our reply by considering whether taxpayer recognized income of any kind as a result of its exercise of the warrant plr-114197-98 issues was taxpayer’s receipt from lessee company of a warrant to purchase lessee company cla sec_2 stock a closed transaction or an open_transaction did taxpayer recognize income when it exercised the warrant because the then fair_market_value of the lessee company cla sec_2 stock acquired on exercise exceeded the price paid for the stock conclusions taxpayer’s receipt from lessee company of a warrant to purchase lessee company cla sec_2 stock was a closed transaction taxpayer did not recognize income when it exercised the warrant even though the then fair_market_value of the acquired lessee company cla sec_2 stock exceeded the warrant’s exercise price facts taxpayer represents that it is a venture capital fund the primary purposes of which are to provide lease financing to and purchase equity interests in emerging growth companies taxpayer represents that lessor company assists taxpayer in these activities and that the transactions in which it and lessor company together participate are generally structured as follows lessor company enters into an agreement with a company the lessee that taxpayer and lessor company believe is an emerging growth company pursuant to the agreement lessor company becomes obligated to lease property having a specified value to the lessee lessor company’s obligations under the agreement are then assigned to and assumed by taxpayer taxpayer receives purportedly in exchange for a stated cash consideration a warrant from the lessee entitling it to purchase stock in the lessee taxpayer may also invest in subsequent private equity offerings by the lessee taxpayer represents that it engages in these activities in order to earn yields that exceed average lease yields taxpayer represents that lessor company and lessee company a company unrelated to either taxpayer or lessor company entered into a term sheet on date pursuant to which lessor company offered to provide to lessee company lease financing for tangible_personal_property having a value of up to dollar_figurea the term sheet also stated that as an incentive to lessor company to enter into the lease agreement plr-114197-98 lessee company would grant to lessor company a warrant to purchase a specified number of shares of lessee company’s cla sec_1 stock at its initial_offering_price the term sheet also provided that if the amount of financing provided to lessee company by lessor company exceeded a specified amount that was less than dollar_figurea the number of shares of cla sec_1 stock that could be purchased at that price under the warrant would increase proportionately up to a specified maximum amount approximately months later on date lessor company and lessee company entered into a master lease agreement pursuant to which lessor company committed to provide to lessee company lease financing at predetermined rentals based on the nature and cost of the property to be leased for tangible_personal_property having a value of up to dollar_figurea the master lease agreement provided that lessee acknowledges that it is lessor’s intention to assign this lease and the related tangible_personal_property to taxpayer and agrees that upon such assignment the sole liability for performance of lessor’s obligations hereunder shall fall upon taxpayer which shall assume such obligations and lessor shall be fully released from such liabilities thereafter lessor company assigned to taxpayer and taxpayer assumed lessor company’s obligations under the master lease agreement taxpayer represents that the master lease agreement provided for an arm’s length return also on date taxpayer and lessee company entered into a warrant purchase agreement which provided that taxpayer agreed to purchase from lessee company and lessee company agreed to sell to taxpayer the warrant described therein for an aggregate cash purchase_price of dollar_figureb the warrant so acquired by taxpayer from lessee company entitled taxpayer to purchase a specified number of shares of lessee company’s cla sec_2 stock at a specified price and further provided that if the amount of lease financing provided to lessee company under the master lease agreement exceeded a specified amount that was less than dollar_figurea the number of shares of cla sec_2 stock that could be purchased at that price under the warrant would increase proportionately up to a specified maximum amount taxpayer represents that lessee company requested that the warrant contain this contingency because lessee company did not want taxpayer to fully benefit from the warrant in the event lessee company determined not to fully use the lease financing available to it under the master lease agreement the warrant was exercisable by taxpayer until the earlier of a specified date or the fifth anniversary of the first if any initial_public_offering of lessee company’s common_stock yielding aggregate gross_proceeds in excess of a specified amount at the time of the warrant’s issuance the fair_market_value of a share of lessee company’s cla sec_2 stock was less than the warrant’s per share exercise price taxpayer represents that the warrant was not issued to it in connection with its performance of services within the meaning of sec_83 of the internal_revenue_code plr-114197-98 the amount of the lease financing made available by lessor company dollar_figurea to lessee company was approximately big_number times as large as the cash purchase_price dollar_figureb recited in the warrant purchase agreement taxpayer represents that pursuant to the master lease agreement lessee company leased property from taxpayer having an aggregate value of approximately of dollar_figurea taxpayer represents that lessee company and taxpayer considered this to fully satisfy the contingency contained in the warrant so that taxpayer became entitled to purchase the maximum number of shares permitted under the warrant on date soon after lessee company’s successful initial_public_offering of stock taxpayer fully exercised its right under the warrant to purchase lessee company cla sec_2 stock for the price specified in the warrant at the time of the warrant’s exercise the fair_market_value of a share of lessee company’s cla sec_2 stock greatly exceeded the warrant’s per share exercise price analysis taxpayer has not requested a ruling as to whether the transaction described above in which it purported to lease tangible_personal_property to lessee company was for federal tax purposes a true lease taxpayer has not requested a ruling as to the fair_market_value of the warrant as of its issuance to taxpayer taxpayer has also not requested a ruling as to whether it received the warrant from lessee company solely for dollar_figureb cash as stated in the warrant purchase agreement in part for dollar_figureb cash and in part as rent paid_by lessee company in the event the transaction is a true lease or in part for dollar_figureb cash and in part as something else such as additional purchase_price for the property sold to lessee company in the event the transaction is instead a sale rather taxpayer seeks rulings that its receipt of the warrant whether it was just in exchange for dollar_figureb or was part in exchange for dollar_figureb and in part for something else was a closed transaction as of the date of its receipt rather than an open_transaction and that it did not recognize additional income of any kind on date as a result of its exercise the warrant at a time when the fair_market_value of the lessee company cla sec_2 stock acquired greatly exceeded the price paid for it sec_1_1001-1 of the income_tax regulations and revrul_58_402 1958_2_cb_15 provide that a property’s fair_market_value is a question of fact and that only in rare and extraordinary cases will property be considered to have no fair_market_value taxpayer’s receipt of the warrant on date was a closed transaction because the warrant had an ascertainable fair_market_value at that time in accordance with revrul_77_250 1977_2_cb_309 and revrul_68_601 1968_2_cb_124 the warrant was an option to purchase the stock subject_to the warrant accordingly upon its receipt of the warrant taxpayer had a basis in the warrant equal to the amount deemed exchanged for the warrant revrul_58_234 1958_1_cb_279 the amount exchanged for the warrant may be either dollar_figureb if the warrant’s then fair_market_value plr-114197-98 did not exceed dollar_figureb so that taxpayer would be deemed to have received the warrant solely in exchange for dollar_figureb cash or the warrant’s then fair_market_value if it exceeded dollar_figureb so that taxpayer would be deemed to have received the warrant for something in addition to dollar_figureb cash further in accordance with 297_us_496 revrul_78_182 1978_1_cb_265 revrul_58_234 1958_1_cb_279 taxpayer was not required to recognize income as a result of its exercise of the warrant even though the fair_market_value of the lessee company cla sec_2 stock acquired greatly exceeded the exercise price under the warrant rather taxpayer’s basis for the shares acquired on exercise of the warrant equaled the sum of its basis for the warrant plus the price paid on exercise 425_f2d_713 9th cir revrul_84_121 1984_2_cb_168 that basis would be taken into account in determining the tax consequences of a subsequent transfer of the shares by taxpayer accordingly based on the facts submitted and the representations made we rule that taxpayer’s receipt from lessee company of the warrant was a closed transaction rather than an open_transaction and that taxpayer did not recognize income when it exercised the warrant even though the then fair_market_value of the acquired lessee company cla sec_2 stock exceeded the warrant’s exercise price except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provision of the code and no opinion is expressed or implied herein as to the fair_market_value of the warrant as of the time of its issuance to taxpayer the amount taxpayer exchanged for the warrant or as to whether the transaction between taxpayer and lessee company was a true lease for federal tax purposes this letter_ruling is directed only to taxpayer sec_6110 of the code provides that this letter_ruling may not be cited or used as precedent taxpayer must attach a copy of this letter to any of its income_tax returns to which it is relevant sincerely assistant chief_counsel income_tax accounting by christopher f kane assistant to the branch chief branch
